Case 3:19-bk-30822        Doc 220    Filed 08/13/20 Entered 08/13/20 16:22:12       Desc Main
                                    Document      Page 1 of 2



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.

 IT IS SO ORDERED.




 Dated: August 13, 2020




                             UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


 In re: TAGNETICS INC.,                           Case No.    19‐30822

                                                  Judge Humphrey
                                                  Chapter 7



        Order Dismissing Involuntary Chapter 7 Petition and Ordering Other Matters


         Upon review of Tagnetics Inc.’s Report to Court (doc. 219), confirming completion of
 the first $30,000 payments due to each of the remaining Petitioning Creditors under the
 parties’ settlement agreement as previously determined (doc. 119), together with the
 interest payments ordered by the court upon a finding of contempt against Tagnetics (doc.
 169), the court finds that contempt of the court’s Order Granting in Part Tagnetics’ Motion to
 Enforce Settlement Agreement (doc. 101) and Ordering Other Matters (doc. 119) has been
 purged by Tagnetics. Further, Tagnetics has paid the necessary consideration and satisfied
 the conditions precedent necessary for the dismissal of the involuntary petition (doc. 1).

         Accordingly, the court finds that the Chapter 7 Involuntary Petition is hereby
 DISMISSED by consent of the parties, as determined by the court’s finding of a satisfaction
 of the settlement agreement provisions for a dismissal, pursuant to 11 U.S.C. § 303(j)(2), and
 for cause under 11 U.S.C. § 707(a).
Case 3:19-bk-30822       Doc 220     Filed 08/13/20 Entered 08/13/20 16:22:12      Desc Main
                                    Document      Page 2 of 2



        This case shall remain open for further administration pending the entry of
 judgment in the United States Court of Appeals for the Sixth Circuit, Case No. 20‐3556, and
 this court’s subsequent determination of Tagnetics’ request for attorney fees for
 compensatory damages (doc. 134).

        IT IS SO ORDERED.

 Copies to:

 All Creditors and Parties in Interest

 Douglas S. Draper, 650 Poydras Street, Suite 2500, New Orleans, Louisiana 70130

 Leslie A. Collins, 650 Poydras Street, Suite 2500, New Orleans, Louisiana 70130




                                               2
